CLEMENS, Senior Judge.
Movant-defendant George Thomas appeals the summary denial of his Rule 27.26 motion. He now challenges his ten-year sentence as a persistent offender. This upon his guilty plea to unlawful entry for the purpose of stealing.
Defendant now contends the trial court record did not show it had permitted the state’s information to be amended to charge him as a persistent offender. He also contends he pled guilty without understanding the persistent offender charge. Here, the state responds that the guilty plea record shows defendant knowingly and voluntarily pled guilty to the persistent offender charge.
We have scanned the detailed guilty plea record. First, it shows that by both counsels’ agreement the state dismissed two attempted robbery charges and lowered the burglary charge to unlawful entry for the purpose of stealing, this by a persistent offender.
Excerpts from the made-under-oath guilty plea record concerning defendant’s *736present points: Defendant is 30 years old and had completed grade school; he understood the detailed consequences of pleading guilty; he was fully satisfied with his counsel and they had discussed the range of imprisonment; he knew the acts of the offense were illegal; he admitted previous convictions for burglary and for stealing; he knew the possible penalty was 15 years in prison.
Thus, the record refutes defendant’s cited contentions.
Affirmed.
SNYDER, P.J., and GAERTNER, J., concur.